Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on February 5, 2021 is acknowledged.

Claims 1-20, 23, 27, 30-34 are pending.  Claims 21-22, 24-26, 28-29 are canceled.  Claims 1-20, 23, 27, 30, 34 are withdrawn.  Claims 31-33 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dimoudis et al. (US 2011/0165156) in view of Bedian et al. (US 2003/0211100).
Domoudis et al. teach the method of treating cancer by administering anti-CSF-1R antibody which comprise the claimed SEQ ID NO:33-40 (paragraph 20, 39, 44).  Dimoudis et al. does not teach the treatment in combination with agonistic CD40 antibody.
	Bedian et al. teach the method of treatment of cancer with agonistic CD40 antibody comprising claimed SEQ ID NO:88-89 (Bedian SEQ ID NO:42 and 44; paragraph 106-107,137, 228-229, 264-265).  Bedian teach combination therapy with the antibody and other therapeutic agents (paragraph 231).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the CSF-1R antibodies of Dimoutis et al and the agonistic CD40 antibody of Bedian et al. to treat cancer.  It is obvious to combine prior art references where one of ordinary skill in the art combines prior art elements according to known methods to yield predictable results.  Both antibodies are used to treat cancer and tumors thus it is obvious to combine the antibodies for treatment.  All the elements of the methods were well known to one of ordinary skill in the art.  Furthermore, Dimoutis contemplate additional drug in determining dosage of antibody and thus Dimoutis considered combination therapeutic administration (paragraph 413).  Bedian also teach 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646